DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0305057 to COXON.
Regarding claims 1-20, COXON discloses a laundry appliance (10), comprising:
a cabinet frame (12) defining a receiving aperture; 
a tub (24) disposed within the cabinet frame;
a suspension support (10) including an engagement portion, wherein the engagement portion includes an ejection surface sloping in a first direction and an assembling surface sloping in a second opposing direction to a retaining notch (note top and inner portion of walls 170 forming two sloping surfaces in opposing directions which read on an ejection surface and assembling surface, as well as retaining notch 172); and
a suspension rod (40) extending between the tub and the suspension support and having a hook (106,108,110) for selectively engaging the assembling surface in an installed position and selectively engaging the ejection surface in a misaligned position (note the hook is fully capable of the intended use of selectively engaging the assembly ,
wherein the ejection surface defines a disengaging exit path for disengaging the suspension rod from the suspension support in the misaligned position (note the inner edge of the top of walls 170 read on a disengaging exit path capable of disengaging the suspension rod from the suspension support in the misaligned position, as currently claimed),
wherein the assembling surface defines a retaining path for securing the suspension rod with the suspension support in the installed position (note the inner edge of the top of walls 170 and curved walls of hook groove 168 read on a retaining path capable of securing the suspension rod with the suspension support in the installed position where the hook is installed on the hook groove 168, as currently claimed),
wherein the suspension support defines the retaining notch along the retaining path that engages an end of the hook (note hook groove 168 is part of the suspension support that engages an end of the hook),
wherein the assembling surface is divided by a retention feature (inner walls of 170) into a first assembling portion and a second assembling portion (note top and inner walls of 170 read on a “first assembling portion” and a “second assembling portion as currently claimed),
wherein the first and second assembling portions slope toward a central axis of the suspension support (note the inner walls of 170 and curved portions of 168 slope together toward a central axis of the suspension support),
wherein the retention feature is offset from the first and second assembling portions (note retention feature of inner wall of 170 is offset from curved portions of 168),
a suspension system for a laundry appliance, comprising: 
a suspension rod (40) including a hook (106,108,110) having an end (110); and
a suspension support having an ejection surface sloping in a first direction to a disengaging exit path and an assembling surface sloping in a second opposing direction to a retaining notch, wherein when the hook engages the ejection surface the hook is configured to slide along the ejection surface to the disengaging exit path and when the hook engages the assembling surface the hook is configured to slide along the assembling surface to position the end of the hook in the retaining notch (see above, note top of walls 170 forming two sloping surfaces in opposing directions which read on an ejection surface and assembling surface, as well as retaining notch 172),
wherein the ejection surface is divided into a first ejection portion and a second ejection portion by a channel that defines the disengaging exit path, and wherein the first and second ejection portions slope inward toward one another (note the inner walls of 170 and curved portions of 168 slope together and define a disengaging exit path with first and second ejection portions sloping inward toward one another, with the hook guided to fit thereinbetween),
wherein the retaining notch and the disengaging exit path are disposed along a central axis of the suspension support (see e.g. Figs. 2-4),
wherein the assembling surface is divided by a retention feature offset from the assembling surface (see above, note retention feature of inner wall of 170 is offset from curved portions of 168),
wherein the hook is disposed on the retention feature when the end is disposed in the retaining notch (see above and Figs. 2-3),
wherein the assembling surface is divided into first and second assembling portions sloping inward toward one another (note the inner walls of 170 and curved portions of 168 slope together toward a central axis of the suspension support),
wherein the suspension rod is in a misaligned position when the hook selectively engages the ejection surface (intended use, manifestly the rod is misaligned when the hook engages the ejection surface rather than the installed position on hook groove 168),
wherein the suspension rod slidably engages the assembling surface to automatically move the suspension rod to an installed position (the suspension rod is fully capable of the intended use of slidably engaging the assembling surface and automatically moving into an installed position when sliding off edge of top wall 170 onto hook groove 168),
a suspension support, comprising: 
a base; an engagement portion including: an ejection surface sloping in a first direction, wherein the ejection surface is divided by a channel defining a disengaging exit path; and an assembling surface sloping in a second opposing direction, wherein the assembling surface is divided by a retention feature; and a retaining notch defined by at least one of the base and the engagement portion proximate the retention feature (see above including base 120 of suspension support 100),
wherein the disengaging exit path and the retaining notch are disposed along a central axis of the engagement portion (see above),
wherein the retention feature divides the assembling surface into a first assembling portion and a second assembling portion, and wherein the first and second assembling portions slope inward toward the central axis (see above),
wherein the disengaging exit path extends through the base (at channel 166),
wherein the assembling surface extends from an apex of the engagement portion (top of walls 170) to the retaining notch 168).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711